 

Exhibit 10.5

 

[image_002.jpg]

 



Stock Option Award Agreement

 

1. Grant of Option. This certificate evidences a stock option (this “Stock
Option”) granted by OpGen, Inc., a Delaware corporation (the “Company”), on
April 28, 2016 (the “Grant Date”), to Evan Jones (the “Participant”), pursuant
to Board approval and outside of the Company’s 2015 Equity Incentive Plan (as
from time to time in effect, the “Plan”). Under this Stock Option, the
Participant may purchase, in whole or in part, on the terms herein provided, a
total of seven hundred sixty-six thousand, five hundred (766,500) shares of
common stock of the Company (the “Shares”) at $1.35 per Share, which is equal to
the fair market value of the Shares on the Grant Date. The latest date on which
this Stock Option, or any part thereof, may be exercised is April 28, 2026 (the
“Final Exercise Date”). The Stock Option evidenced by this certificate is
intended to be, and is hereby designated, as a non-qualified stock option (i.e.,
not an incentive stock option as defined in section 422 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”)).

 

This Stock Option is exercisable in the following installments prior to the
Final Exercise Date: twenty-five percent (25%) of the shares underlying this
Stock Option on the first anniversary of the Grant Date (the “Vesting
Commencement Date”), and six and one-quarter percent (6.25%) 6.25% of the total
award per quarter thereafter on the quarterly anniversary of the Vesting
Commencement Date over three years, with vesting as to whole shares with
rounding up and down as applicable to vest 25% of the award in each year of such
three-year vesting cycle.

 

2. Exercise of Stock Option. Each election to exercise this Stock Option shall
be in writing, signed by the Participant or the Participant’s executor,
administrator, or legally appointed representative (in the event of the
Participant’s incapacity) or the person or persons to whom this Stock Option is
transferred by will or the applicable laws of descent and distribution
(collectively, the “Option Holder”), and received by the Company at its
principal office, accompanied by this certificate and payment in full. The
payment alternatives set forth in the Plan shall apply to this Stock Option.
Subject to the further terms and conditions provided in the Plan, the purchase
price may be paid as follows: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Option Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale. In the event that this Stock Option is
exercised by a person other than the Participant, the Company will be under no
obligation to deliver Shares hereunder unless and until it is satisfied as to
the authority of the Option Holder to exercise this Stock Option.

 

3. Notice of Disposition. The person exercising this Stock Option shall notify
the Company when making any disposition of the Shares acquired upon exercise of
this Stock Option, whether by sale, gift or otherwise.

 



 

 

 

4. Restrictions on Transfer of Shares. If at the time this Stock Option is
exercised, the Company and any of its stockholders is a party to any agreement
restricting the transfer of any outstanding shares of the Company’s common
stock, the Administrator may provide that this Stock Option may be exercised
only if the Shares so acquired are made subject to the transfer restrictions set
forth in that agreement (or if more than one such agreement is then in effect,
the agreement or agreements specified by the Administrator).

 

5. Withholding; Agreement to Provide Security. If at the time this Stock Option
is exercised the Company determines that under applicable law and regulations it
could be liable for the withholding of any federal or state tax upon exercise or
with respect to a disposition of any Shares acquired upon exercise of this Stock
Option, this Stock Option may not be exercised unless the person exercising this
Stock Option remits to the Company any amounts determined by the Company to be
required to be withheld upon exercise (or makes other arrangements satisfactory
to the Company for the payment of such taxes) and gives such security as the
Company deems adequate to meet its potential liability for the withholding of
tax upon a disposition of the Shares and agrees to augment such security from
time to time in any amount reasonably determined by the Company to be necessary
to preserve the adequacy of such security.

 

6. Nontransferability of Stock Option. This Stock Option is not transferable by
the Participant otherwise than by will or the laws of descent and distribution
and is exercisable during the Participant’s lifetime only by the Participant (or
in the event of the Participant’s incapacity, the person or persons legally
appointed to act on the Participant’s behalf).

 

7. Provisions of the Plan. All of the provisions of the Plan related to stock
options, and administration of stock option awards are incorporated by reference
into and made a part of this Stock Option Award Agreement. A copy of the Plan as
in effect on the Grant Date has been furnished to the Participant. By exercising
all or any part of this Stock Option, the Participant agrees to be bound by the
terms of the Plan incorporated herein and by this certificate. All initially
capitalized terms used herein will have the meaning specified in the Plan,
unless another meaning is specified herein.

  

[The remainder of this page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

  OpGen, Inc.         Dated:  April 28, 2016 /s/ Timothy C. Dec   By:  Timothy
C. Dec   Title:  Chief Financial Officer               Acknowledged and agreed:
  Participant         Dated:  July 29, 2016 /s/ Evan Jones   Name:  Evan Jones

 



 



 

 

 

 